EXHIBIT 24.1 POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each person whose signature appears below constitutes and appoints Rondald L. Wheet and their true and lawful attorneys-in-fact and agents, with full power of substitution and re-substitution, for him and in his name, place and stead, in any and all capacities (including his capacity as a director and/or officer of Revolutions Medical Corporation) to sign any or all amendments (including post-effective amendments) to this registration statement and any and all additional registration statements pursuant to rule 462(b) of the Securities Act, as amended, and to file the same, with all exhibits thereto, and all other documents in connection therewith, with the SEC, granting unto each said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of them, or their or his substitute or substitutes, may lawfully do or cause to be done by virtue hereof. In accordance with the requirements of the Securities Act of 1933, ex, this registration statement was signed below by the following persons in the capacities and on the dates stated. Dated: May 24, 2010 Revolutions Medical Corporation /s/ Rondald L. Wheet Name:Rondald L. Wheet Title: Chief Executive Officer & Chief Financial Officer & Chairman /s/ Thomas Beahm Name: Thomas Beahm Title: Director /s/ Thomas O’Brien Name: Thomas O’Brien Title: Director
